Citation Nr: 1101983	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  09-23 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an increased disability rating for bilateral 
hearing loss disability, currently evaluated as non-compensable.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1967 to 
July 1969.  
This matter comes before the Board of Veterans' Appeals (Board) 
from a March 2009 rating decision of the Department of Veterans 
Affairs (VA), Regional Office (RO) in St. Paul, Minnesota.  

In September 2010, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A transcript 
of that hearing is of record.  


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's 
bilateral hearing loss disability has been manifested by 
complaints of difficulty understanding conversation, especially 
in the presence of background noise, and difficulty hearing the 
ends of words or sentences.

2.  The Veteran's bilateral hearing loss disability has been 
clinically shown to be manifested by no worse than Level III 
hearing in the right ear and Level II in the left ear.


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.321, 
4.85, Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2010).  

Duty to Notify

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) 
(2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction(AOJ) decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).

In March 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued its decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that 
the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service connection" 
claim.  As previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; (3) 
a connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Upon receipt of an application for "service 
connection," therefore, VA is required to review the information 
and the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and/or an effective date will be assigned if 
service connection is awarded.  Because the Court's decision is 
premised on the five elements of a service connection claim, it 
is the consensus opinion within the VA that the analysis employed 
can be analogously applied to any matter that involves any one of 
the five elements of a "service connection " claim, to include 
an increased rating claim.  

In VA correspondence to the Veteran dated in September 2008, the 
Veteran was informed of what evidence was required to 
substantiate the claim and of his and VA's respective duties for 
obtaining evidence.  The notice informed the Veteran that he may 
submit evidence showing that his disability had increased in 
severity and the effect the worsening has on his employment and 
daily life.  He was informed that he could submit statements from 
medical providers, test results, and statements from himself and 
other individuals who had knowledge and personal observations 
regarding how his disability has become worse.  The notice also 
informed the Veteran of the criteria necessary for an effective 
date and disability rating, and provided the Veteran with the 
diagnostic code criteria for the appropriate diagnostic code.  

In Pelegrini, supra, the Court held that compliance with 
38 U.S.C.A. § 5103 required that VCAA notice be provided prior to 
an initial unfavorable AOJ decision.  Because VCAA notice in this 
case was completed prior to the initial AOJ adjudication denying 
the claim, the timing of the notice does comply with the express 
requirements of the law as found by the Court in Pelegrini.  

All the VCAA requires is that the duty to notify is satisfied, 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once this 
has been accomplished, all due process concerns have been 
satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton 
v. Brown, 9 Vet. App. 553 (1996).  The Board finds the VCAA 
notice requirements have been met in this case.

Duty to assist

With regard to the duty to assist, the claims file contains the 
Veteran's service treatment records, and private and VA 
examination and treatment records.  Additionally, the claims file 
contains the statements of the Veteran's spouse, and the Veteran 
in support of his claim, to include his testimony at a Board 
hearing.  The Board has carefully reviewed the statements and 
concludes that there has been no identification of further 
available evidence not already of record for which VA has a duty 
to obtain.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but has 
found nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claim.  

VA examinations with respect to issue on appeal were obtained in 
October 2008 and May 2010.  38 C.F.R. § 3.159(c) (4).  To that 
end, when VA undertakes to provide a VA examination or obtain a 
VA opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The 
Board finds that the October 2008 VA examination is adequate, as 
it includes a full audiometric examination of the Veteran.  The 
report of the examination contains findings necessary to evaluate 
the disability under the applicable diagnostic code rating 
criteria.  The Board notes that the May 2010 VA examination 
report reflects that valid test results could not be obtained; 
however, the record does not indicate that this was due to the 
examiner or the audiological equipment.  Rather, the report 
reflects that the Veteran "did not follow repeated instructions 
when speech discrimination testing was conducted."  The Veteran 
testified at the September 2010 Board hearing, and provided 
written statements, that he did not believe that the VA hearing 
tests were accurate, and that he did not guess at any words which 
he could not completely understand, even though he was told to do 
so by the examiner.  The Board has considered whether another VA 
examination should be provided to the Veteran but finds that it 
should not.  The Board notes that the October 2008 VA examination 
report reflects that the Veteran was "difficult to test - 
responses were slow and labored."  The examiner noted that the 
final results may be slightly elevated but are felt to reasonably 
represent the current hearing ability of the Veteran.  An April 
2010 VA report of contact reflects that the Veteran initially 
refused to go to another examination after the October 2008 
examination, but eventually agreed to go to the May 2010 VA 
examination, which did not produce valid test results.  The 
Veteran has been afforded two VA examinations (October 2008 and 
May 2010) for the disability at issue.  The reports, and the 
Veteran himself, indicate that the Veteran was difficult to test 
and failed to follow instructions.  There is no indication that a 
third VA examination would yield better results.  Moreover, there 
are no private examinations reports of record for the rating 
period on appeal, and the Veteran has not averred that any exist, 
which provide any evidence of an accurate audiological testing 
results, so as to indicate that the problem with the audiological 
testing is due to the VA examiner or VA equipment.  (The Veteran 
submitted a private examination report; however, it is from 
January 1984, prior to the rating period on appeal.)  Finally, 
although the May 2010 VA examination report did not provide valid 
testing results for rating purposes, the examiner did note that, 
in her opinion, based on minimal valid test results obtained, 
there has been no significant change in hearing since October 
2008.  Therefore, there is no clinical indication that another VA 
examination is warranted.  Although, the Veteran is competent to 
state that he feels that his hearing has worsened, he has been 
afforded two VA examinations.  Accordingly, the Board finds that 
VA's duty to assist with respect to obtaining a VA examination or 
opinion with respect to the issue on appeal has been met.  
38 C.F.R. § 3.159(c) (4).  

Based on the foregoing, the Board finds that all relevant facts 
have been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the Veteran in developing the facts pertinent to his 
claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained.

Legal criteria 

Disability evaluations are determined by comparing a Veteran's 
present symptomatology with criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2010).  When a question arises as to which of two ratings 
applies under a particular diagnostic code, the higher evaluation 
is assigned if the disability more closely approximates the 
criteria for the higher rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a Veteran's condition.  It is thus 
essential in determining the level of current impairment that the 
disability is considered in the context of the entire recorded 
history.  Id. § 4.1.  Nevertheless, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  The Board notes that staged ratings are 
appropriate for an increased-rating claim when the factual 
findings show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating hearing loss 

Disability ratings for hearing loss are derived by a mechanical 
application of the rating schedule to the numeric designations 
assigned after audiometric evaluations are performed.  See 
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing 
loss disability evaluations range from noncompensable to 
100 percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in conjunction 
with the average hearing threshold, as measured by pure tone 
audiometric tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 cycles per second.  

The rating schedule establishes 11 auditory acuity levels 
designated from Level I for essentially normal hearing acuity, 
through Level XI for profound deafness.  VA audiometric 
examinations are conducted using a controlled speech 
discrimination test together with the results of a pure tone 
audiometric test.  The horizontal lines in Table VI (in 38 C.F.R. 
§ 4.85) represent nine categories of the percentage of 
discrimination based on the controlled speech discrimination 
test.  The vertical columns in Table VI represent nine categories 
of decibel loss based on the pure tone audiometric test.  The 
numeric designation of impaired hearing (Levels I through XI) is 
determined for each ear by intersecting the horizontal row 
appropriate for the percentage of discrimination and the vertical 
column appropriate to the pure tone decibel loss.

The percentage evaluation is found from Table VII (in 38 C.F.R. 
§ 4.85) by intersecting the horizontal row appropriate for the 
numeric designation for the ear having the better hearing acuity 
and the appropriate vertical column to the numeric designation 
level for the ear having the poorer hearing acuity.  See 
38 C.F.R. § 4.85(e) (2010).  

The provisions of 38 C.F.R. § 4.86(a) provide that when the pure 
tone threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIA, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately.  The provisions of 38 C.F.R. § 4.86(b) provide that 
when the pure tone threshold is 30 decibels or less at 
1,000 hertz, and 70 decibels or more at 2,000 hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIA, whichever 
result provides the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately. 

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must review 
the entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).  Therefore, the Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as to 
the claim.

In a statement received in September 2008, the Veteran asserted 
that an increased evaluation was warranted for his service-
connected bilateral hearing loss disability.  Throughout the 
rating period on appeal, the Veteran is assigned a non-
compensable evaluation for his service-connected hearing loss 
disability pursuant to Diagnostic Code (DC) 6100.  

The pertinent competent clinical evidence of record consists of 
an October 2008 VA audiology evaluation report.  The report 
revealed the relevant pure tone thresholds, 


in decibels, were as follows:  




HERTZ




1000
2000
3000
4000
RIGHT

25
40
55
55
LEFT

20
35
70
75

On the basis of the numbers shown above, the Veteran's pure tone 
threshold average for the right ear was recorded as 44 decibels.  
His pure tone threshold average for the left ear was recorded as 
50 decibels.  His speech recognition ability was 82 percent for 
the right ear and 86 percent for the left ear using the Maryland 
CNC speech recognition test.  The examiner noted that the Veteran 
was difficult to test as evidenced by his responses which were 
slow and labored for speech and puretones.  The examiner noted 
that the final results may be slightly elevated but are felt to 
reasonably represent the current hearing ability of the Veteran.  
Thus, any doubt as to the validity of the results is in favor of 
the Veteran as his results "may be slightly elevated", 
indicating a testing result may be worse than his actual 
disability. 

Applying 38 C.F.R. § 4.85, Table VI to the October 2008 VA 
audiological examination, the Veteran's right ear hearing loss is 
a Level III impairment based on a pure tone threshold average of 
44 decibels and an 82 percent speech recognition score.  The 
Veteran's left ear hearing loss is a Level II impairment based on 
a pure tone threshold average of 50 decibels and a 86 percent 
speech recognition score.  Based on the results, the Veteran's 
right ear is considered to be the poorer ear.

Applying the criteria from Table VI to Table VII, based on the 
results of the October 2008 VA audiological examination findings, 
a noncompensable evaluation is derived from Table VII of 
38 C.F.R. § 4.85 by intersecting row with column II.  The Board 
has considered the provisions of 38 C.F.R. § 4.86, but these 
provisions do not apply here.

The Board acknowledges the Veteran's statements of record that 
his bilateral hearing loss is worse than a noncompensable 
disability rating, and that he is entitled to a compensable 
rating for such hearing loss.  However, in determining the actual 
degree of disability, an objective examination is more probative 
of the degree of the Veteran's impairment.  Furthermore, the 
opinions and observations of the Veteran alone cannot meet the 
burden imposed by the rating criteria under 38 C.F.R. § 4.85, DC 
6100 with respect to determining the severity of his service-
connected bilateral hearing loss disability.  See Moray v. Brown, 
2 Vet. App. 211, 214 (1993); see also Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) and (2) (2010).

The Board also acknowledges the statements of the Veteran, and of 
his spouse, that his hearing has worsened since he was initially 
granted service connection for bilateral hearing loss disability, 
effective from April 2003.  A comparison of the Veteran's 
audiological testing from his VA examination in July 2003 to his 
audiological testing from his October 2008 VA examination does 
indicate that the Veteran's hearing acuity has worsened during 
the five year period; however, such worsening does not rise to 
the level of a compensable evaluation.  

In conclusion, the noncompensable evaluation currently assigned 
for the Veteran's bilateral hearing loss reflects his disability 
picture and a higher rating is not appropriate.  As the 
preponderance of the evidence is against the claim, the benefit 
of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Extraschedular consideration

In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court 
held that, relevant to VA audiological examinations, in addition 
to dictating objective test results, a VA audiologist must fully 
describe the functional effects caused by a hearing disability in 
his or her final report.  The October 2008 VA examination report 
reflects that the Veteran reported a great deal of difficulty 
hearing in the presence of music or other noise and that often, 
he cannot hear the ends of words or sentences.  The May 2010 VA 
examination report reflects that the Veteran reported increasing 
difficulty understanding conversation, particularly in the 
presence of background noise.  The Veteran testified at the 
September 2010 Board hearing that he has difficulty hearing at 
places such as restaurants and grocery stores, where there is 
background noise.  The Veteran retired from his employment as a 
deputy sheriff in approximately 1998.  Although the Veteran 
indicated that while employed, people had to repeat words to him 
because he did not hear them all the time, there is no evidence 
of record that his hearing disability was the reason for his 
retirement.  

Based on the foregoing, the Board finds that the evidence of 
record is sufficient to rate the disability, including for the 
Board to consider whether referral for an extra-schedular rating 
is warranted under 38 C.F.R. § 3.321(b).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- 
step inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must determine whether 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, the Board must determine 
whether the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to evaluate 
a Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected 
bilateral hearing loss is inadequate.  The rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology.  The rating criteria contemplate a level of 
impaired hearing as shown by objective testing, and the Veteran 
does not experience any symptomatology not contemplated by the 
rating schedule.  Referral for extraschedular consideration is 
not warranted. See VAOPGCPREC 6-96.  Further inquiry into 
extraschedular consideration is moot. See Thun, supra.  


ORDER

Entitlement to a compensable evaluation for bilateral hearing 
loss is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


